t c memo united_states tax_court robert a fisher petitioner v commissioner of internal revenue respondent docket no filed date robert a fisher pro_se john r mikalchus for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after concessions the issues for decision are whether bank_deposits totaling dollar_figure constitute income to petitioner and whether petitioner is liable for additions to tax pursuant to sec_6651 and sec_6654 1respondent has conceded the following reductions to petitioner's self-employment_income as determined in the notice_of_deficiency per notice of corrected year deficiency reduction amount dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure respondent also conceded that petitioner's capital_gains as determined in the notice_of_deficiency for should be reduced by dollar_figure 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in silver spring maryland at the time he filed his petition petitioner did not file federal_income_tax returns for the taxable years through when respondent's revenue_agent first contacted petitioner petitioner refused the revenue agent's request to file the appropriate tax returns and refused to provide any of his books_and_records or copies of bank statements the revenue_agent obtained information reporting documents irp which had been filed with the internal_revenue_service and which reported miscellaneous income paid to petitioner by third parties included in the irp data were forms which reported amounts petitioner received from the sale of securities the revenue_agent included the proceeds of each security sale reported on the irp data in petitioner's income petitioner never provided information to respondent's revenue_agent regarding the cost_basis of the sold securities however to the extent respondent's revenue_agent was able to obtain information regarding petitioner's cost_basis gain from the sale of the securities was reduced by the verifiable cost_basis using the irp information the revenue_agent identified several bank accounts that were in petitioner's name or in the joint names of petitioner and his wife the revenue_agent served a summons upon each of the banks to produce statements showing deposit and withdrawal activity for each of petitioner's accounts on date petitioner filed a petition to quash respondent's summons of his bank records the petition to quash alleged that respondent committed fraud and misrepresentation in obtaining the summons because the summons itself was not issued by the secretary on date the u s district_court for the district of columbia held that the petition to quash was meritless and ordered summary enforcement of the summons after obtaining the bank statements respondent's revenue_agent determined the amount of income received by petitioner based on the deposits to the various accounts included in the bank_deposits made by petitioner were payments he received as a public insurance adjuster during the years at issue also included in the bank_deposits were two checks totaling dollar_figure which petitioner received on date from the city of baltimore for professional services rendered to the city to the extent respondent's revenue_agent could verify transfers between petitioner's accounts the revenue_agent reduced the income calculation by each amount which was transferred between account sec_3all the monthly bank statements were obtained by the revenue_agent except for the date statement respondent's revenue_agent estimated the amount of august deposits by using a weighted average of all the deposits in that year to prevent counting of deposits as income twice similarly amounts that the revenue_agent found in the irp data and which were also included in the bank deposit records were removed from the bank deposit calculation to prevent double counting opinion petitioner contends that respondent's determinations in the notice_of_deficiency should not be given a presumption of correctness because the determinations are arbitrary respondent's determinations are entitled to a presumption of correctness rule a 290_us_111 petitioner's argument implies that because respondent has made a number of errors or concessions the notice_of_deficiency is therefore arbitrary we find no merit to this argument a determination that some part of a deficiency is erroneous does not necessarily make the deficiency_notice arbitrary wells v commissioner tcmemo_1983_788 we find no flaw in respondent's method of reconstructing petitioner's income using the bank_deposits method the use of the bank_deposits method for computing income has long been sanctioned by the courts when a taxpayer keeps no books_or_records and has large_bank deposits the commissioner is not arbitrary or capricious in resorting to the bank_deposits method 399_f2d_744 4th cir affg tcmemo_1967_67 96_tc_858 affd 959_f2d_16 2d cir because petitioner failed to produce books_and_records respondent reconstructed his income from bank_deposits respondent's reconstruction consisted of adding petitioner's deposits identifying any deposits which represented interaccount transfers and identifying duplications with the irp information at trial respondent further made reductions in the bank_deposits calculation petitioner has failed to show that respondent improperly reconstructed his gross_income indeed respondent has provided sufficient evidence to convince this court that the notice_of_deficiency was neither arbitrary nor unreasonable therefore the burden rests with petitioner to demonstrate that respondent's determinations are erroneous rule a petitioner has introduced no credible_evidence that disproves any element of respondent's deficiency determination petitioner failed to produce books_or_records however we shall address several issues petitioner raised at trial regarding the accuracy of respondent's determinations first petitioner testified that while he was employed as a public insurance adjuster he deposited funds into his account and later transferred a portion of the same funds to his clients however petitioner failed to offer any evidence regarding the specifics of these alleged transfers to alleged clients he produced no canceled checks witnesses or other records we find that petitioner's vague and self-serving testimony does not substitute for the requirement that he maintain books_and_records mills v commissioner supra pincite 54_tc_1121 second respondent reduced petitioner's income attributable to the sale of certain securities by the amount of petitioner's verifiable basis in those securities with respect to the sale of other_securities respondent included all the proceeds in petitioner's income because no information was provided by petitioner regarding his basis petitioner bears the burden of demonstrating that he is entitled to a basis in the securities in excess of that determined by respondent rule a 283_us_223 sec_1012 provides that the basis_of_property shall be the cost of such property under the circumstances present here cost for purposes of the code means the amount_paid by petitioner 319_us_98 50_tc_257 petitioner did not provide respondent with any evidence regarding the cost to him of any of the sold securities we find that petitioner has not met his burden of proving that he paid any amount in excess of that determined by respondent third petitioner asserts that the bank charges that are recorded on his bank statement should be allowed as deductions in respondent's calculation of income sec_162 allows as a deduction all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year although the bank statements may be taken as substantiation that bank charges were paid petitioner did not offer any evidence that any part of the bank charges was ordinary and necessary business_expenses petitioner's bank accounts appear to be personal in nature and there is no indication that the accounts were used in a trade_or_business we find that petitioner has not met his burden of proving that bank charges are proper deductions respondent also determined additions to tax under sec_6651 for petitioner's failure_to_file his through returns sec_6651 imposes an addition_to_tax of percent of the amount of the tax due for each month a return is delinquent up to a maximum of percent the addition_to_tax is not applicable if it is shown that such failure is due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioner has the burden of proving that his failure_to_file was due to reasonable_cause and not willful neglect 99_tc_202 petitioner has failed to show that his failure_to_file returns for the taxable through was due to reasonable_cause and not willful neglect petitioner is liable for the additions to tax under sec_6651 for the taxable years through respondent also determined that petitioner is liable for additions to tax pursuant to sec_6654 for failure to pay estimated income_tax for the years in issue petitioner had substantial taxable_income but made no estimated_tax payments imposition of the addition_to_tax under sec_6654 applies unless petitioner shows that one of the several statutory exemptions applies sec_6654 niedringhaus v commissioner supra pincite 75_tc_1 petitioner has made no such showing to reflect the foregoing decision will be entered under rule
